IN THE SUPREME COURT OF IOWA
                              No. 15–0101

                        Filed December 23, 2016

                      Amended January 25, 2017


STATE OF IOWA,

      Appellee,

vs.

TROY RICHARD BROOKS,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Rebecca

Goodgame Ebinger, Judge.



      The defendant seeks further review of a court of appeals decision

affirming the denial of his motion to suppress in a probation revocation

proceeding. DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.



      Grant C. Gangestad and Robert G. Rehkemper of Gourley,

Rehkemper & Lindholm, P.L.C., West Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant

Attorney General, John Sarcone, County Attorney, and Mark Taylor,

Assistant County Attorney, for appellee.
                                     2

MANSFIELD, Justice.

      This case involves a defendant who was on probation after having

been convicted of drug offenses related to methamphetamine.               The

defendant’s sister and father, concerned that he had relapsed, contacted

his   probation   officer.   They   reported   the   defendant    was   using

methamphetamine in the family home, was missing work, and had

locked himself in his bedroom since the previous day.         Two probation

officers were dispatched to the residence. When they arrived, the father

told them the defendant was upstairs and “out of his mind.” With the

father’s consent, and without objection from the defendant, the probation

officers entered the defendant’s upstairs bedroom.       The defendant was

observed disoriented and covered in feces. He admitted he had relapsed

and used methamphetamine.

      The State commenced a probation revocation proceeding.              The

defendant filed a motion to suppress all statements and evidence

obtained upon entry into his bedroom, claiming a violation of article I,

section 8 of the Iowa Constitution. The district court denied the motion,

and on discretionary review, the court of appeals affirmed this denial.

      On further review, we also affirm the district court. We conclude

the warrantless entry into the defendant’s bedroom by probation officers

carrying out a probation mission did not violate article I, section 8 under

the circumstances presented here.

      I. Background Facts and Proceedings.

      On October 22, 2013, Troy Brooks, who had a lengthy history of

prior drug-related offenses, pled guilty in the Polk County District Court

to    conspiracy      to     manufacture       a     controlled   substance

(methamphetamine), a Class “C” felony in violation of Iowa Code section

124.401(1)(c)(6) (2013), and possession of a controlled substance, third
                                    3

offense (methamphetamine), a Class “D” felony in violation of Iowa Code

section 124.401(5).   Sentencing took place on December 23.          At that

time, Brooks received consecutive sentences of up to ten years in prison

on the conspiracy offense and up to five years in prison on the

possession offense.

      However, at the same time, the district court suspended Brooks’s

prison sentences and placed him on probation for two years.              The

sentencing order required Brooks to sign a probation agreement and

otherwise submit to the supervision of the Fifth Judicial District

Department of Correctional Services.

      Brooks’s written probation agreement included the following

conditions:

      I will submit to a search of my person, property, residence,
      vehicle, or personal effects, at any time, with or without a
      search warrant or arrest warrant, if reasonable suspicion
      exists, by a peace officer or probation/parole officer.

      ....

      I shall not possess, ingest, inject or otherwise use any non-
      prescribed drug.

      ....

      I will make myself and my residence available for visits at the
      discretion of my supervising officer.

      On September 15, 2014, Brooks’s regular probation officer,

Michael Evans, received a voicemail from Brooks’s sister and eighty-year-

old   father.   The   voicemail   indicated   Brooks    had   been      using

methamphetamine in the family house and had locked himself in his

bedroom since the previous day. The voicemail also stated that Brooks

had been missing work due to drug use and had been concealing the

results of drug tests with baking soda.
                                           4

        That same morning, Evans also received a phone message from the

manager of a drug treatment facility Brooks had attended in the past.

The manager confirmed Brooks’s drug relapse and stated that Brooks

was “a real mess” and Evans should address the situation quickly.

        Evans was at a court hearing in Lucas County when he received

the voicemails.     For this reason, he could not go to the Brooks family

home.     Instead, Evans contacted Lance Wignall and Ryan Smith, who

were also employed as probation officers by the Fifth Judicial District

Department of Correctional Services. He asked that “they respond to the

address because [he] was indisposed at another hearing.”

       Wignall and Smith arrived at the Brooks home later that day.

Brooks’s father opened the front door and told the officers that Brooks

was upstairs and “out of his mind.” He gave them permission to enter

Brooks’s room. 1      The probation officers knocked on Brooks’s bedroom

door and concluded it was locked. Brooks’s father advised there was no

lock on the door, so the officers surmised that Brooks had somehow

barricaded himself in. Upon further knocking, the door opened. 2 The

probation officers noticed a large knife on the floor that appeared to have

been wedged between the door and the doorframe. It is not clear whether
the knife had fallen out or Brooks had removed it.

        The officers saw Brooks immediately—surprised, disoriented, and

covered in fecal matter.        The officers conducted a quick search of the


        1At the suppression hearing, Brooks testified that he had exclusive use of the
bedroom and had rented it from his father. There is no indication that the probation
officers knew this beforehand.
        2Brooks testified at the hearing that he did not consent to the officers entering
his room. Wignall, however, testified that Brooks said repeatedly he was going to open
the door until the door came open. The district court found that Brooks “said
repeatedly that he was going to open the door, but then did not do so.”
                                    5

room and placed Brooks in handcuffs. Brooks admitted he had relapsed

and had been using methamphetamine.

      Officer Evans filed a probation violation report as a result of the

September 15 incident.      Prior to the probation revocation hearing,

Brooks filed a motion to suppress the evidence obtained from the home

visit as a violation of his rights under article I, section 8 of the Iowa

Constitution.

      Following an evidentiary hearing, the district court denied Brooks’s

motion. The court reasoned,

             The facts of this case demonstrate the important
      difference between searches by law enforcement officers and
      actions by probation officers tasked with supervising
      individuals in the community. Here, family members who
      had allowed Defendant to reside with them called
      Defendant’s probation officer. They were scared. They
      needed help.     They could not handle the situation by
      themselves and they wanted Defendant out of their home.
      The Defendant was “out of his mind” and had locked himself
      inside his room.

             The officers responded to the home as quickly as
      possible. The Defendant’s assigned probation officer was
      unable to respond due to his presence at a court hearing in a
      different county, but he contacted probation officers who are
      specifically assigned to deal with emergency situations such
      as this one. And this was an emergency situation. An
      individual does not have to be nonresponsive or overdose to
      have an emergency. Defendant’s state of mind when officers
      eventually made contact with him confirmed the family’s
      concerns were valid. . . .

            ....

            . . . [T]he Court finds that Defendant’s right to be free
      from unreasonable searches under Article I, section 8 of the
      Iowa Constitution was not infringed when probation officers
      entered his room on September 15, 2014 and conducted a
      cursory search.

The court added,

           Even if the officers’ actions violated Defendant’s rights
      under Article I, section 8 of the Iowa Constitution, the Court
                                     6
      would follow the reasoning in Kain v. State, 378 N.W.2d 900
      (Iowa 1985), and find that evidence gathered illegally was not
      subject to exclusion in a probation revocation proceeding.

      On January 9, 2015, the district court revoked Brooks’s probation

and imposed the original sentence of imprisonment for each offense.

Brooks filed an application for discretionary review with this court and

requested a stay of his incarceration. See Iowa R. App. P. 6.106(1).

      We granted Brooks’s application and transferred the case to the

court of appeals. The court of appeals affirmed the district court on the

basis of Kain. Brooks then filed an application for further review, which

we granted.

      II. Standard of Review.

      We review the district court’s denial of a motion to suppress based

on the deprivation of a constitutional right de novo. State v. Ochoa, 792
N.W.2d 260, 264 (Iowa 2010).       We make “an independent evaluation

[based on] the totality of the circumstances as shown by the entire

record.” Id. (alteration in original) (quoting State v. Breuer, 577 N.W.2d
41, 44 (Iowa 1998)).     “We give deference to the district court’s fact

findings due to its opportunity to assess the credibility of witnesses, but

we are not bound by those findings.” In re Pardee, 872 N.W.2d 384, 390

(Iowa 2015) (quoting State v. Tyler, 867 N.W.2d 136, 153 (Iowa 2015)).

      III. Analysis.

      On appeal, Brooks argues that the probation officers’ entry into his
bedroom violated his rights under article I, section 8 of the Iowa

Constitution and that any information acquired as a result of that entry

must be suppressed. The State responds that the entry was lawful, and

further argues that even if it was unlawful, the exclusionary rule does

not apply in probation revocation proceedings.

      Article I, section 8 of the Iowa Constitution provides,
                                       7
       The right of the people to be secure in their persons, houses,
       papers and effects, against unreasonable seizures and
       searches shall not be violated; and no warrant shall issue
       but on probable cause, supported by oath or affirmation,
       particularly describing the place to be searched, and the
       persons and things to be seized.

“We employ a two-step approach to determine whether there has been a

violation of . . . article I, section 8 of the Iowa Constitution.”      State v.

Kern, 831 N.W.2d 149, 164 (Iowa 2013) (quoting State v. Lowe, 812
N.W.2d 554, 567 (Iowa 2012)). “First, the defendant must show he or

she has ‘a legitimate expectation of privacy in the area searched.’ ” Id.

(quoting Lowe, 812 N.W.2d at 567). “Second, if so, we must determine

whether the defendant’s rights were violated.” Id. “We jealously guard

our right to construe a provision of our state constitution differently than

its federal counterpart, though the two provisions may contain nearly

identical language and have the same general scope, import, and

purpose.” State v. Jackson, 878 N.W.2d 422, 442 (Iowa 2016).

       A. Brooks’s Expectation of Privacy. At the time of the incident,

Brooks was living with his sister and father. Brooks’s father—the owner

of the residence—freely and voluntarily consented to the probation

officers entering the home in order to check on Brooks.           Nonetheless,

Brooks argues he maintained a legitimate expectation of privacy in the

room in which he was staying in his father’s home.

       To establish a legitimate expectation of privacy in his room, Brooks
must    show   “(1) a   subjective   expectation   of   privacy   and   (2) this

expectation of privacy was reasonable.”        Tyler, 867 N.W.2d at 168

(quoting State v. Ortiz, 618 N.W.2d 556, 559 (Iowa 2000)).                 “The

determination of whether a person has a legitimate expectation of privacy

with respect to a certain area is made on a case-by-case basis,
                                     8

considering the unique facts of each particular situation.” Id. (quoting

State v. Fleming, 790 N.W.2d 560, 564 (Iowa 2010)).

        At the hearing on the motion to suppress, Brooks testified that he

had exclusive possession of the room and had been paying his father

monthly rent to solely occupy the room.      Brooks also testified that he

believed no one had the right to enter his room without his consent,

including his father.

        We have held that a tenant, unrelated to a landlord, may have a

reasonable expectation of privacy in a rented bedroom under the Iowa

Constitution. See Fleming, 790 N.W.2d at 567. In Fleming, we declined

to adopt the “community-living exception” used by other jurisdictions,

under which a person renting a room within a single-family home has no

separate expectation of privacy.    Id. at 566–67.   Instead, we reasoned

that tenants in a house do not reasonably believe they are “giving up the

right to privacy in their personal space.” Id. at 567. While an individual

may surrender his or her privacy in a communal space, such as a living

room or a bathroom, we concluded it is reasonable that “the individual

bedrooms remain private.” Id.

        The entry here was not into a communal space, but instead, into

Brooks’s personal bedroom. Brooks testified that he rented the bedroom

from his father, although there is no evidence the probation officers knew

this.   We will assume for purposes of our decision that Brooks had a

legitimate expectation of privacy in his bedroom.

        B. Special-Needs Doctrine.       We must now determine whether

Brooks’s rights under article I, section 8 of the Iowa Constitution were

violated when Officers Wignall and Smith entered his bedroom. Among

other things, the State argues that the probation officers’ entry was

justified by the special-needs doctrine. We believe it would be helpful to
                                     9

begin by reviewing our recent article I, section 8 caselaw concerning

searches and seizures of probationers and parolees.

      In State v. Baldon, we concluded that a parole agreement

containing a prospective consent-to-search provision is insufficient, by

itself, to establish the voluntary consent necessary to justify a

suspicionless search under article I, section 8 of the Iowa Constitution.

See 829 N.W.2d 785, 802–03 (Iowa 2013). In that case, the defendant

had signed a parole agreement that included a blanket consent to future

searches with or without a warrant or reasonable cause. Id. at 787. An

on-duty police officer discovered that Baldon was staying in a motel well-

known for being a high-crime location. Id. at 787–88. A police sergeant

called Baldon’s parole officer and requested permission to search

Baldon’s motel room and vehicle pursuant to the parole agreement. Id.

at 788. Police officers on the scene and the parole officer conducted the

search together, which was “completely based on [the] agreement and

nothing more.”     Id. (alteration in original).   The officers discovered

marijuana in Baldon’s vehicle, which resulted in a charge of possession

of marijuana with intent to deliver. Id.

      On appeal, the only issue we addressed was “whether a parole

agreement containing a consent-to-search clause renders suspicionless

and warrantless searches of parolees reasonable under the search and

seizure clause of the Iowa Constitution.”     Id. at 789–90.   We did not

consider whether the State’s maintenance of a parole system presented

“special needs[] beyond the normal need for law enforcement.” Id. at 789

(alteration in original) (quoting New Jersey v. T.L.O., 469 U.S. 325, 351,

105 S. Ct. 733, 748, 83 L. Ed. 2d 720, 741 (1985) (Blackmun, J.,

concurring)).    Further, we “largely set aside” cases dealing with

probationers and instead focused primarily on parolee cases. See id. at
                                     10

795.   We held that “the search provision contained in Baldon’s parole

agreement does not represent a voluntary grant of consent within our

constitutional meaning” and therefore the suspicionless search of

Baldon’s car violated article I, section 8. Id. at 803.

       Shortly after Baldon, we decided another parolee case in State v.

Kern, 831 N.W.2d at 149.       In that case, Kern was on parole and had

signed a parole agreement with a similar blanket consent-to-search

provision.   Id. at 155–56.   A caseworker with the Iowa Department of

Human Services received a complaint that marijuana was being grown,

processed, and sold in the house where Kern resided. Id. at 156. Kern’s

sixteen-year-old daughter and infant grandchild occasionally stayed at

the house. Id. The caseworker visited the home, accompanied by two

police officers, and asked Kern for consent to search the house. Id. Kern

refused, and the caseworker removed the children from the home. Id.

Thereafter the police officers returned to the house, without Kern’s parole

officer, and informed Kern that the officers were going to search the

house “because Kern was a parolee and had consented to a search in her

parole agreement.”      Id. at 156–57.    The officers found marijuana and

guns in various rooms of the house and Kern was charged with four drug

offenses. Id. at 157.

       Kern challenged the police officers’ search as a violation of her

constitutional rights, whereas the State argued the search was justified

under several exceptions to the warrant requirement. Id. at 157–58. We

determined that no exception to the warrant requirement justified the

warrantless search of Kern’s home under article I, section 8 of the Iowa

Constitution. Id. at 177. Although we ultimately concluded that it was

unnecessary to decide whether the special-needs doctrine was “viable in

the context of parole under the Iowa Constitution” based on the facts of
                                     11

that case, we did outline the scope of the doctrine were we to recognize

the existence of such an exception. See id. at 170.

      First, we noted the “obvious limitation” that the doctrine would

apply only to searches conducted by parole officers consistent with the

parole mission.     Id.; cf. Ochoa, 792 N.W.2d at 294–95 (Cady, J.,

concurring specially) (recognizing the distinction between interests

unrelated    to   general   law   enforcement   and   interests   “involving

enforcement of criminal laws”). This limitation ensures that the search

furthers the goals of parole rather than the interests in law enforcement.

Kern, 831 N.W.2d at 170. Second, we recognized that the special-needs

doctrine “cannot be used by police to make an end-run around the

constitutional protections otherwise available to parolees.” Id. Because

the search conducted by the police officers was “instigated and

dominated by the needs and interests of law enforcement,” we declined to

consider applying the special-needs doctrine in Kern. Id. at 172.

      We subsequently addressed a warrantless search of a probationer’s

home by police officers in State v. Short, 851 N.W.2d 474 (Iowa 2014).

Following a reported burglary, police officers received information that

implicated the defendant, Justin Short. See id. at 476. Police officers

obtained a search warrant for the wrong address. Id. Yet without getting

a valid new warrant, they conducted a search of Short’s apartment

anyway. Id. at 476–77. Short was on probation for unrelated crimes. Id.

at 477.     However, Short’s probation officer did not participate in the

search, and it was undisputed that the search was not connected with

Short’s probation, but was instead “an investigatory search by law

enforcement related to new crimes.” Id. at 477.

      On appeal, we considered whether law enforcement officers, “as

distinguished from probation officers,” may conduct a warrantless search
                                          12

for investigatory law enforcement purposes of a probationer’s home

under article I, section 8 of the Iowa Constitution. Id. at 481. We held

that the warrant requirement has “full applicability” to home searches of

probationers by law enforcement.           Id. at 506.     Given the absence of a

warrant, we reversed the denial of Short’s motion to suppress, while

making it clear that we were not addressing “the legality of home visits or

other types of supervision by probation officers pursuant to their

ordinary functions, [or] . . . the question of whether a probationer may

validly consent to warrantless home searches.” Id.

      In our Short decision, we relied heavily upon State v. Cullison, 173
N.W.2d 533, 540–41 (Iowa 1970), which had invalidated a warrantless

search of a parolee’s home by a parole officer. Id. at 492–96. Although

Cullison involved a parolee, not a probationer, we said in Short that “the

analytic structure of Cullison applies with equal force to both.”                    Short,
851 N.W.2d at 492. Importantly, the issue in Cullison was whether the

parole officer could search the parolee’s house for evidence “relative to

the prosecution of an offense separate and apart from that upon which

he had been previously granted a parole.” Cullison, 173 N.W.2d at 540. 3

      Lastly, we returned to the special-needs doctrine in the 2015 case
of State v. King, 867 N.W.2d 106 (Iowa 2015). Like the defendants in

Baldon and Kern, Donald King was a parolee. Id. at 109. He had been

paroled following multiple convictions for possession and intent to deliver

methamphetamine. Id. He had also signed a parole agreement with a

      3We   added in Short,
      There is substantial authority, for instance, for the proposition that while
      evidence obtained through home visits, or searches by probation officers,
      may not be used in new criminal prosecutions, it may be used for
      purposes of establishing a violation of probation or parole.
851 N.W.2d at 505.
                                    13

standard consent-to-search provision.       Id.   During meetings with his

parole officer, King had complained about his drug treatment and

generally “seemed to be losing his motivation to succeed at parole.” Id.

King’s parole officer was concerned that King was either “on the verge of

another relapse” or would abscond from parole. Id. During a home visit,

the parole officer decided to check King’s bedroom for signs of drug use.

Id. at 110. He informed King of his intention to search, and King did not

refuse.   Id.    The parole officer noticed a sunglasses case in King’s

bedroom, opened the case, and discovered two bags of marijuana. Id.

King was charged with possession of marijuana as a result of the search.

Id. He moved to suppress the results of the search based on article I,

section 8. Id.

      The State defended the parole officer’s search as justified by the

special-needs doctrine. Id. We first acknowledged that we had not yet

applied the special-needs doctrine to warrantless searches of parolees or

probationers by parole or probation officers. See id. at 116. However, we

ultimately concluded that the special-needs exception authorized the

parole search at issue.    Id. at 126–27.    We balanced three factors in

reaching that conclusion: (1) the nature of the privacy interest intruded

upon by the search, (2) the character of the intrusion, and (3) the nature

of the governmental concerns and the efficacy of the search policy. See

id. at 117–26.

      In our King opinion, we noted, “A distinction exists between

searches to pursue the purposes of law enforcement and those to pursue

the purposes of carrying out the mission of parole.” Id. at 122. We also

stated, “The concerns that prompt the parole search in general need to

be broad enough to achieve the purpose of parole, but narrow enough

that the search not be arbitrary or depart from the parole mission.” Id.
                                      14

at 124. With respect to the facts at hand, we said, “The immediacy of the

government concerns [was] derived from the general mission of parole

supervision.” Id. at 126.

      We believe the King three-factor analysis supports the application

of the special-needs doctrine to this probation case. Critically, as in King,

this was not an entry for law enforcement purposes.             Rather, two

probation officers entered Brooks’s bedroom after being summoned by

Brooks’s regular probation officer who was otherwise tied up but had

received a family report of a drug relapse.     The intrusion was limited.

The probation officers entered the bedroom, saw Brooks’s obviously

disoriented condition, conducted a “cursory search” (which is not even at

issue here), questioned Brooks, and arrested him for a probation

violation. As the district court put it,

      The officers had reasonable suspicion that Defendant was
      violating the terms of his probation based upon the
      statements made by the family members. They came to the
      home, were invited in, and attempted to make contact with
      Defendant.    This is exactly what probation officers are
      supposed to do.

      Probationers are expected to abide by conditions of their probation,

including in this case refraining from possessing or using illegal drugs.

See Iowa Code § 907.6 (2015). Probation officers are required by statute

to “supervise, assist, and counsel [a] person during the term of the

person’s probation.” Id. § 907.8(1). They are to “investigate all persons

referred to them for investigation by the director of the judicial district

department of correctional services which employs them.” Id. § 907.2.

They are to “keep informed of each person’s conduct and condition and

shall use all suitable methods prescribed by the judicial district

department of correctional services to aid and encourage the person to

bring about improvements in the person’s conduct and condition.” Id.
                                       15

Probation officers “shall make reports to the court when alleged

violations occur.”    Id.   Probation officers are peace officers.   Id.   This

means they have authority to make arrests that the general public does

not have. See id. §§ 804.6–.7, .9.

         Close supervision of probationers furthers legitimate goals such as

rehabilitating the probationer, protecting the community at large, and

reducing recidivism. See id. § 907.6; see also Griffin v. Wisconsin, 483
U.S. 868, 875, 107 S. Ct. 3164, 3169, 97 L. Ed. 2d 709, 718 (1987).

Consequently, the probation officer and probationer share an “ongoing

relationship” that is not entirely adversarial in nature.     See King, 867
N.W.2d at 121, 126.         Probation supervision—like parole supervision—

“necessarily involves” intrusion by the government as probationers

assimilate to social norms. Id. at 121.

         This is not a case like Short, where the probationary status of the

defendant became an after-the-fact justification for a warrantless search

of his residence for independent law-enforcement purposes. This was a

probation mission from the beginning (when the defendant’s probation

officer received a call from the defendant’s sister and father) until the end

(when the defendant was charged with violating the terms of probation

and not a separate crime).

         Brooks disputes that the entry into his bedroom was performed by

actual probation officers.     However, the district court found otherwise,

and based on our de novo review of the record, we agree with the district

court.

         Officer Evans was Brooks’s regular probation officer. He testified

that he asked two of his “coworkers”—Wignall and Smith—to respond to

the calls he received from Brooks’s family and from the manager of the

treatment facility.    Wignall, one of those coworkers, appeared at the
                                       16

hearing and testified he is a probation officer employed by the Fifth

Judicial District Department of Correctional Services. This was further

confirmed by the district court’s questioning:

            THE COURT: One follow-up question, Mr. Evans.
      Were all of the officers that you asked to respond in your
      stead, since you were in court someplace else, were they all
      also probation/parole officers? THE WITNESS: Yes, ma’am,
      they were.

      For reasons not explored at the hearing, but which may have to do

with reducing the risk of a misunderstanding with the public, Wignall

regularly wore a police uniform with a “Polk County Sheriff” patch on the

sleeve. He also carried a firearm. Yet Wignall explained that his position

meant he only arrested probationers or parolees who had violated the

terms of their probation or parole, even though he did have the general

authority to make any arrest. His job description meant he did not write

tickets or citations, did not respond to calls for service, and did not

respond to calls from dispatch.

      As a member of the fugitive unit in the Fifth Judicial District

Department of Correctional Services, Wignall’s duties differed from those

of an average probation officer because he was responsible for “folks that
abscond supervision” and dealt with “situations that include home visits

and high-risk situations.” 4 Wignall acknowledged that he did not have a

list of probationers he regularly supervised and did not normally conduct

traditional home visits of probationers. And the trip to the Brooks family

home was not a preplanned home visit. Still, it was a probation visit, as

confirmed by the facts that Brooks’s regular probation officer initiated

the visit and no independent criminal charges resulted from it. In sum,

      4Evans    belonged to the same fugitive unit, even while serving as Brooks’s
regular probation officer.
                                    17

we agree with the district court and reject Brooks’s claim that Wignall

and Smith entered his room “as law enforcement officers” and for law

enforcement purposes.

      The record indicates that the Fifth Judicial District Department of

Correctional Services has set up a separate unit of probation officers that

have special training and carry firearms so they can deal with high-risk

situations. In our view, this does not alter the basic analysis under King.

Some probationers present more risks than others, for example if they

have been actively using methamphetamine.         Some probation-related

duties are more hazardous than others.       It would not make sense to

adopt a rule that a probation mission ceases to be a probation mission

just because the probation officer is carrying a firearm for protection.

The focus should remain, rather, on the activity itself: Was the probation

officer engaged in supervision of a probationer (which can include an

arrest for a probation violation) or was she or he conducting a separate

law enforcement investigation?

      In this regard, the impromptu entry here can be contrasted with

the investigative search that occurred in Cullison. In that case, a parole

officer visited a parolee and became suspicious when the parolee refused

to unlock an interior door in the parolee’s apartment.       Cullison, 173
N.W.2d at 534–35. The parole officer left the apartment, came back with

a set of master keys, and ultimately convinced the parolee that he should

open the locked door for the officer. Id. at 535. The officer found stolen

merchandise in the locked room and the parolee was charged with a new

offense. Id.

      On appeal, we took no issue with the parole officer’s initial entry

because the parole officer went inside to determine why the parolee had

not reported to work. See id. at 539; see also King, 867 N.W.2d at 122
                                    18

(“The initial intrusion by the parole officer in the apartment, however,

was consistent with the mission of parole and was not part of the

analysis that found the search of the home to be unconstitutional.”

(discussing Cullison, 173 N.W.2d at 539)).     Instead, we concluded the

parole officer’s further search of the locked room in the apartment, for

the purpose of discovering independent criminal activity, “became

intertwined with the state’s interest in law enforcement” and therefore

required a warrant. See King, 867 N.W.2d at 122 (discussing Cullison,
173 N.W.2d at 539–40).

      The entry into Brooks’s bedroom arguably stands on stronger legal

ground than the King search in several ways. In King, the parole officer

had at most “reasonable suspicion” of a parole violation.         Here, by

contrast, the probation officers had more than reasonable suspicion.

Brooks does not deny, in fact, that probable cause existed to believe he

had violated the terms of his probation.

      Furthermore, unlike in King, the warrantless entry here did not

result in an independent prosecution on a new charge. It simply led to

revocation of Brooks’s existing probation.

      It is true that Brooks, unlike the parolee in King, did not lead the

officers into his bedroom.    But he did not object to their coming in,

either, and instead told the probation officers he was going to open the

door. Shortly thereafter the door, in fact, opened.

      For the reasons stated, we find the special-needs doctrine applies,

and the entry into Brooks’s room did not violate his rights under article I,

section 8 of the Iowa Constitution. In light of this conclusion, we need

not reach the State’s argument that the entry into Brooks’s bedroom also

should be sustained under the community caretaking exception to the

warrant requirement. See State v. Crawford, 659 N.W.2d 537, 543 (Iowa
                                     19

2003) (setting forth the elements of this exception); State v. Carlson, 548
N.W.2d 138, 140–41 (Iowa 1996) (considering police officers’ entry into a

home under the community caretaking exception). Likewise, we do not

reach the State’s contention that the exclusionary rule does not apply in

probation revocation proceedings.       See Kain, 378 N.W.2d at 902–03

(holding that article I, section 8 does not require the exclusion of illegally

obtained evidence in probation revocation proceedings).

      IV. Conclusion.

      We conclude that the warrantless entry into Brooks’s bedroom did

not violate article I, section 8 of the Iowa Constitution. We affirm the

decision of the court of appeals and the judgment of the district court.

      DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.

      Cady, C.J., and Waterman and Zager, JJ., join this opinion. Appel,

J., files a dissenting opinion in which Wiggins and Hecht, JJ., join.
                                           20

                                                         #15–0101, State v. Brooks

APPEL, Justice (dissenting).

      I respectfully dissent from the opinion of the majority in this case.

As previously indicated in State v. King, I view the so-called special-needs

exception to the warrant requirement an unfortunate development. 867
N.W.2d 106, 134–36 (Iowa 2015) (Appel, J., dissenting).                I view the

majority’s bypass of the warrant requirement as unjustified. I also have

little doubt that the exclusionary rule, under article I, section 8 of the

Iowa Constitution, applies in a probation setting.

      I. Warrant Requirement as Bulwark to Liberty.

      In my view, it is imperative that effective limitations be placed on

search and seizures by the government. The mechanism selected by the

drafters of the Iowa Constitution, article I, section 8, was the warrant

requirement       based    upon   probable       cause    which   describes    with

particularity the place to be searched and the person to be seized. See

Iowa Const. art. I, § 8.

      The warrant requirement of article I, section 8 is one of the

bulwarks     of   individual   liberties    in   Iowa.      The   warrant     clause

accomplishes a number of purposes.               By requiring that warrants be

based on probable cause, the public is protected from unwarranted and

arbitrary searches and seizures.           History has repeatedly shown that

unfettered discretion by those with power inevitably leads to abuse of

authority.

      Equally importantly, however, the warrant requirement limits the

purposes of the search and the areas to be searched. Thus, the warrant

requirement means that law enforcement must not only demonstrate

probable cause that a crime has been committed, but must also limit the
                                    21

search to areas that would reasonably turn up evidence of the suspected

crime.

       Finally, the warrant requirement is in writing.       This salutary

feature ensures that we have a contemporaneous record of the reasons

for the search, the nature of the supporting probable cause, and any

limitation imposed by the court.         As can be seen, the warrant

requirement does the heavy lifting of search and seizure law.

       The importance of search and seizure protections was emphasized

by Justice Robert Jackson after his return from Germany as Chief

Prosecutor for the United States at the Nuremberg Trials. According to

Justice Jackson,

              These [search and seizure provisions] are not mere
       second-class rights but belong in the catalog of
       indispensable freedoms. Among deprivations of rights, none
       is so effective in cowing a population, crushing the spirit of
       the individual and putting terror in every heart.
       Uncontrolled search and seizure is one of the first and most
       effective weapons in the arsenal of every arbitrary
       government.

Brinegar v. United States, 338 U.S. 160, 180, 69 S. Ct. 1302, 1313, 93
L. Ed. 1879, 1893 (1949) (Jackson, J., dissenting).

       The great backbone of our constitutional tradition—the need for
effective restraints against arbitrary government enforced by fearless

courts—cannot be lost because of unpleasant factual contexts in which

the issues present themselves. As noted by Justice Frankfurter decades

ago,

              It is a fair summary of history to say that the
       safeguards of liberty have frequently been forged in
       controversies involving not very nice people. . . . [W]e must
       deal with [the defendant’s] case in the context of what are
       really the great themes expressed by the Fourth Amendment.
                                    22

United States v. Rabinowitz, 339 U.S. 56, 69, 70 S. Ct. 430, 436, 94
L. Ed. 653, 662 (1950) (Frankfurter, J., dissenting).

      Moreover, we should not succumb to tired notions of efficiency,

reasserted by some on a decennial basis, to dilute the constitutional

protections. As noted by Justice Stewart, we must never forget that “the

mere fact that law enforcement may be made less efficient can never by

itself justify disregard of the Fourth Amendment.” Mincey v. Arizona, 437
U.S. 385, 393, 98 S. Ct. 2408, 2414, 57 L. Ed. 2d 290, 301 (1978).

      Further, because of the centrality of search and seizure law to our

constitutional fabric, we must, as was done at the dawning of the last

century, construe the search and seizure provision in article I, section 8

“in a broad and liberal spirit.” State v. Height, 117 Iowa 650, 657, 91
N.W. 935, 937 (1902) (quoting People v. Forbes, 38 N.E. 303, 305 (N.Y.

1894)). If we are to do our job properly, every one of our draft search and

seizure opinions should be held up against this standard before our work

is completed.

      Most emphatically, search and seizure law cannot, and must not,

devolve into a question of modern, pragmatic “reasonability” untethered

from the warrant requirement.        For starters, the language of the

constitutional provision, taken in context, does not allow it. As noted by

Justice Frankfurter, “One cannot wrench ‘unreasonable searches’ from

the text and context and historic content of the Fourth Amendment.”

Rabinowitz, 339 U.S. at 70, 70 S. Ct. at 436, 94 L. Ed. at 662; see also

State v. Ochoa, 792 N.W.2d 260, 289 (Iowa 2010).

      Further, to do so lays the groundwork for unprincipled decision-

making based largely on after-the-fact calculations rooted in personal

philosophies.   Indeed, every time a new “special needs” exception is

developed or expanded, courts are rewriting the constitutional fabric of
                                    23

search and seizure law to fit the court’s perception of a desired public

policy. The use of “reasonability” untethered to the warrant requirement

as the touchstone of search and seizure law amounts to the following

constitutional rule: The warrant requirement applies, unless we think it

wise that it does not apply. It is a short step to say that the warrant

requirement is fine, as long as there are no adverse consequences. Or,

one might say, when an individual needs the protection of the warrant

requirement the most, there will be an available off-the-shelf exception to

avoid it.   Viewing search and seizure from the viewpoint of law

enforcement,   courts   applying    the   “reasonability”   approach   risk

functioning more as an internal police commission flagging only

exceptionally flagrant violations rather than as an independent judicial

tribunal jealously guarding individual rights.

      Of course, there have long been a few jealously guarded exceptions

to the warrant requirement.         For example, searches in exigent

circumstances where probable cause may be present but there is no time

to obtain a warrant have traditionally been upheld.

      But the exceptions should be applied sparingly by the judiciary in

order to fiercely guard the constitutional role of the warrant. Such fierce

defense of the warrant requirement is not evident in this case. Indeed,

the notion the warrant requirement is subject to only “jealously and

carefully drawn exceptions,” a notion which we have repeatedly stated, is

notably absent in this case. Ochoa, 792 N.W.2d at 278 (quoting Jones v.

United States, 357 U.S. 493, 499, 78 S. Ct. 1253, 1257, 2 L. Ed. 2d
1514, 1519 (1958)); State v. Strong, 493 N.W.2d 834, 836 (Iowa 1992).

The majority opinion seems more interested in jealously guarding the

discretion of law enforcement but not the warrant requirement.
                                    24

      Here is why I draw that conclusion. In King, we emphasized that

parole was “divorced from the general interests of the state in law

enforcement.” 867 N.W.2d at 122 (majority opinion). Here, obviously,

the “warrant team,” the sworn law enforcement officers trained to arrest

people and who had no relationship with parolees, can only be regarded

as part of law enforcement in any functional sense.        So, while King

touted the “divorce” between parole and law enforcement, that divorce is

not present here.

      Further, in King, the majority cited Griffin v. Wisconsin for the

proposition that “[a]lthough a probation officer is not an impartial

magistrate, neither is he the police officer.” Id. at 126 (quoting 483 U.S.
868, 876, 107 S. Ct. 3164, 3170, 97 L. Ed. 2d 709, 719 (1987)). Here, of

course, the searchers were police officers in every meaningful sense of

the word.

      Second, King emphasized the “ongoing supervisory relationship”

between the parole officer and the parolee. Id. at 122 (quoting Griffin,
483 U.S. at 879, 107 S. Ct. at 3171, 97 L. Ed. 2d at 721). It cites “[t]he

absence of an adversarial relationship” between the parolee and the

parole officer. Id. at 125. But here there was no ongoing relationship

between the law enforcement officers who conducted the search and the

parolee. Unlike in King, it does not matter to the majority that the law

enforcement officers here were strangers to the parolee.

      Third, King emphasized the limited nature of the holding. In King,

the majority concluded that “parole officers have a special need to search

the home of parolees as authorized by a parole agreement and not

refused by the parolee when done to promote the goals of parole.” Id. at

126. The fact that the parolee had not refused the search by a parole
                                      25

officer was an integral part of the holding. Id. at 126–27. The majority

now abandons that limitation in King today.

        After filing a full-throated dissent in King, I nonetheless ended on a

somewhat optimistic note, emphasizing the narrowness of the ruling. I

wrote

        the majority opinion is extremely limited. It does not apply
        to the activities of law enforcement. It does not endorse
        freestanding reasonableness, a hungry beast that could
        threaten the warrant requirement. . . .     It reserves the
        question of whether a parolee has a right to refuse the
        search.

Id. at 136 (Appel, J., dissenting). My optimism that the limits of King

might hold has proved unfounded.

        We are left, at least for now, with a requirement of reasonable

suspicion    before   law   enforcement    officers,    who   happen   to    be

organizationally part of probation bureaucracies, may conduct a

warrantless search of a probationer’s home.            And so, defenders of a

vibrant search and seizure jurisprudence under article I, section 8 of the

Iowa Constitution have no choice but to once again retreat to the next

position and dig in. Perhaps it is possible that the reasonable suspicion

limitation may come to mean something under article I, section 8 of the

Iowa Constitution. See Ochoa, 792 N.W.2d at 287–91. In other words, it

may yet have real teeth.

        If reasonable suspicion does prove to have real teeth, the

consequences of today’s ruling may be somewhat contained.                   The

benefits of a contemporaneous record that arises from a warrant

requirement will be lost, of course, and the substantive protection

against arbitrary search and seizures will be somewhat watered down. If

teeth are absent, however, our search and seizure law will slide further

down the abyss of unfettered discretionary searches and seizures for
                                   26

thousands of our citizens who are on probation. For them, constitutional

search and seizure protection under article I, section 8 will be rendered

meaningless by courts responding to perceived pragmatic considerations

rather than the command of the constitution itself. If so, we will have

drifted a long, long way from the declarations in State v. Cullison that

parolees, and by implication probationers, do not suffer a diminution of

constitutional protections from warrantless searches and seizures in

their homes simply because of their status as parolees. 173 N.W.2d 533,

537 (Iowa 1970).

      II. Application of Exclusionary Rule in Parole Proceedings.

      Because the search, in my view, was invalid without a warrant, I

now address the next question, namely, whether the exclusionary rule

applies in probation revocation proceedings. As noted by the parties, in

State v. Swartz, 278 N.W.2d 22, 26 (Iowa 1979), and State v. Kain, 378
N.W.2d 900, 903 (1985), we held the exclusionary rule did not apply in

probation determinations. In Swartz, we emphasized the purpose of the

exclusionary rule was “to discourage unconstitutional acts by law

enforcement officials.” 378 N.W.2d at 23. Kain simply followed Swartz

with no analysis. Kain, 378 N.W.2d at 902–03.

      After Swartz and Kain were decided, however, we then decided

State v. Cline, 617 N.W.2d 277 (2000), abrogated in part on other

grounds in State v. Turner, 630 N.W.2d 601, 606 n.2 (Iowa 2001).       In

Cline, we addressed the argument that the sole purpose of the

exclusionary rule was to deter police misconduct. 617 N.W.2d at 289.

As is apparent, the notion that the sole purpose of the exclusionary rule

is to deter misconduct was the centerpiece in Swartz, 278 N.W.2d at 26,

and its follower Kain, 378 N.W.2d at 903.       We also considered the
                                    27

argument that the rule has no ameliorative effect on the judicial or

legislative branches. Cline, 617 N.W.2d at 289–90.

      In Cline, we disagreed with both propositions.       Id.   Unlike in

Swartz, we stressed that the exclusionary rule serves purposes beyond

deterrence of police misconduct. Id. at 289. We noted that in our early

search and seizure cases we emphasized the exclusionary rule “provided

a remedy for a constitutional violation and protected judicial integrity.”

Id.; see also State v. Sheridan, 121 Iowa 164, 168, 96 N.W. 730, 731

(1903) (stating that to admit illegally obtained evidence is to “emasculate

the constitutional guarantee”).

      Thus, we emphatically stated in Cline that the exclusionary rule

was constitutionally based, not simply a judicially created remedy, and

that the exclusionary rule protects the integrity of the court by refusing

to admit illegally obtained evidence. 617 N.W.2d at 289–90. As a result,

we joined a growing number of states declining, under state search and

seizure constitutional provisions, to adopt the so-called “good faith”

exception to the exclusionary rule created by the United States Supreme

Court in United States v. Leon, 468 U.S. 897, 922, 104 S. Ct. 3405, 3420,

82 L. Ed. 2d 677, 698 (1984). Cline, 617 N.W.2d at 289–93; see, e.g.,

State v. Marsala, 579 A.2d 58, 66–68 (Conn. 1990); Gary v. State, 422
S.E.2d 426, 428–29 (Ga. 1992); State v. Lopez, 896 P.2d 889, 902 (Haw.

1995); State v. Guzman, 842 P.2d 660, 671–72 (Idaho 1992); State v.

Novembrino, 519 A.2d 820, 854–57 (N.J. 1987); State v. Gutierrez, 863
P.2d 1052, 1067 (N.M. 1993); Commonwealth v. Edmunds, 586 A.2d 887,

905 (Pa. 1991); State v. Oakes, 598 A.2d 119, 126–27 (Vt. 1991); State v.

Scull, 862 N.W.2d 562, 572 (Wis. 2015).

      In states that emphasize judicial integrity and the constitutional

nature of the exclusionary rule, the exclusionary rule has been applied in
                                    28

probation and parole settings.    The reasoning is obvious.    In State v.

Marquart, the New Mexico Court of Appeals considered whether the

search and seizure provision of the New Mexico Constitution required the

exclusionary rule to be applied in probation revocation proceedings. 945
P.2d 1027, 1031 (N.M. Ct. App. 1997). The Marquart court noted that

the New Mexico Supreme Court had rejected a good-faith exception to the

exclusionary rule in Gutierrez, 863 P.2d at 1067. 945 P.2d at 1031. It

further noted that in doing so, the New Mexico Supreme Court

emphasized that the exclusionary rule is not a “mere ‘judicial remedy’ ”

but instead was a rule “to effectuate . . . the constitutional right of the

accused.” Id. (quoting Gutierrez, 863 P.2d at 1067). The Marquart court

held the exclusionary rule applied in probation revocation proceedings.

Id.
      In State ex rel. Juvenile Department v. Rogers, the Supreme Court
of Oregon considered the application of the exclusionary rule under
Oregon’s constitutional provision related to search and seizure in
probation revocation proceedings. 836 P.2d 127, 129 (Or. 1992). The
Oregon court, also emphasizing the “personal right to be free from an
unlawful search and seizure,” found the exclusionary rule applied in
probation proceedings.      Id. at 129–30.       Similar reasoning with
comparable results may be found in State v. Dodd, 419 So. 2d 333, 335
(Fla. 1982), Mason v. State, 838 S.W.2d 657, 659 (Tex. Ct. App. 1992),
and Howard v. State, 308 S.E.2d 424, 425 (Ga. Ct. App. 1983).
      In my view, the logic of Cline compels application of the
exclusionary rule in parole and probation proceedings. Under Cline, the
exclusionary rule is not merely a judicially created remedy but
enforcement of a personal constitutional right. 617 N.W.2d at 289.
                                    29

Further, the integrity of the court is equally affected by introduction of
tainted evidence in a parole proceeding as it is in any other case.
      III. Conclusion.
      For the above reasons, I would conclude that the search without a
warrant in this case was invalid under article I, section 8 of the Iowa
Constitution.    Further, as a result of the constitutional violation,
evidence obtained from the search is inadmissible in a probation
revocation proceeding. As a result, I would reverse the decision of the
district court in this case.
      Wiggins and Hecht, JJ., join this dissent.